                Case 2:18-cv-01914-MCE-CKD Document 47 Filed 08/11/21 Page 1 of 4


            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              JOHN S. POULOS, SB# 154689
            2 ANDREW D. BLUTH, SB# 232387
              2020 West El Camino Avenue, Suite 700
            3 Sacramento, California 95833
              Telephone: 916.564.5400
            4 Facsimile: 916.564.5444

            5 Attorneys for BAIL HOTLINE BAIL BONDS,
              INC., AMERICAN SURETY COMPANY,
            6 ALEX HASTINGS, FUGITIVE RECOVERY
              INVESTIGATIONS, INC. and BRIAN SMITH
            7

            8

            9                                  UNITED STATES DISTRICT COURT

           10                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

           11

           12 KRISTOPHER VELEZ,                                     CASE NO. 2:18-cv-01914-MCE-CKD

           13                   Plaintiff,                          STIPULATION AND ORDER TO
                                                                    CONTINUE HEARING DATE FOR BAIL
           14          vs.                                          DEFENDANTS’ MOTION FOR
                                                                    SUMMARY JUDGMENT
           15 CITY OF SACRAMENTO; JOHN
              HARSHBARGER; DANIEL
           16 FARNSWORTH; BRIAN SMITH; ALEX
              HASTINGS; BAIL HOTLINE BAIL BONDS,
           17 INC.; FUGITIVE RECOVERY
              INVESTIGATIONS, INC.; AMERICAN
           18 SURETY COMPANY; and DOES 2 through
              15, 19 and 20, and 24 through 30, inclusive,
           19
                             Defendants.
           20

           21    STIPULATION TO CONTINUE HEARING FOR MOTION FOR SUMMARY JUDGMENT

           22          The Parties hereby stipulate as follows:
           23          1. On July 7, 2021, Defendants American Surety Company (“American Surety”), Bail
           24                Hotline Bail Bonds, Inc. (“Bail Hotline”), Fugitive Recovery Investigations, Inc.
           25                (“FRI”), Alex Hastings, and Brian Smith (collectively the “Bail Defendants”) filed a
           26                Motion for Summary Judgment, or, in the Alternative, Motion for Adjudication of the
           27                Ninth and Tenth Causes of Action (the “Motion for Summary Judgment”) (Dkt. 44);
           28             2. The hearing on the Motion for Summary Judgment was set for August 26, 2021;
LEWI
S               4825-7766-1428.1                                1
BRISBOI           STIPULATION AND ORDER TO CONTINUE HEARING DATE FOR BAIL DEFENDANTS’ MOTION FOR
S                                               SUMMARY JUDGMENT
BISGAARD
& SMITH
                Case 2:18-cv-01914-MCE-CKD Document 47 Filed 08/11/21 Page 2 of 4


            1            3. The Parties have agreed to participate in private mediation on August 12, 2021;

            2            4. The Parties have agreed to continue the hearing date on the Motion for Summary

            3                 Judgment to allow for any opposition and reply briefs to be filed after the date of the

            4                 mediation, to allow the Parties and counsel to focus their time and resources on trying

            5                 to resolve the case at the mediation;

            6            Now Therefore, the Parties hereby stipulate and request that the Court continue the

            7 hearing date on the Motion for Summary Judgment to September 23, 2021, and that any deadlines

            8 for additional briefing required for the Motion for Summary Judgment be calculated based on the

            9 new hearing date.

           10            IT IS SO STIPULATED.

           11                                                   Respectfully Submitted,

           12      DATED: August 3, 2021                              SUSANA ALCALA WOOD,

           13                                                         City Attorney

           14                                                   By:      /s/ SEAN D. RICHMOND
                                                                      SEAN D. RICHMOND
           15
                                                                      Senior Deputy City Attorney
           16
                                                                      Attorneys for the CITY OF
           17                                                         SACRAMENTO, JOHN HARSHBARGER,
                                                                      AND DANIEL FARNSWORTH
           18
                   DATED: August 3, 2021                              LAW OFFICE OF STEWART KATZ
           19

           20                                                   By:     /s/ STEWART KATZ
                                                                      STEWART KATZ
           21
                                                                      Attorneys for Plaintiff, KRISTOPHER VELEZ
           22
                   DATED: August 3, 2021                              LEWIS BRISBOIS BISGAARD & SMITH
           23                                                         LLP
           24                                                   By:     /s/ ANDREW D. BLUTH
           25                                                         ANDREW D. BLUTH

           26                                                         Attorneys for BAIL HOTLINE BAIL BONDS,
                                                                      INC., AMERICAN SURETY COMPANY,
           27                                                         ALEX HASTINGS, FUGITIVE RECOVERY
                                                                      INVESTIGATIONS, INC. and BRIAN SMITH
           28
LEWI
S               4825-7766-1428.1                                       2
BRISBOI            STIPULATION AND ORDER TO CONTINUE HEARING DATE FOR BAIL DEFENDANTS’ MOTION FOR
S                                                SUMMARY JUDGMENT
BISGAARD
& SMITH
                Case 2:18-cv-01914-MCE-CKD Document 47 Filed 08/11/21 Page 3 of 4


            1                                      SIGNATURE ATTESTATION

            2            I hereby attest that all signatories listed above, on whose behalf this stipulation is

            3 submitted, concur in the filing’s content and have authorized the filing.

            4

            5 DATED: August 3, 2021                          LEWIS BRISBOIS BISGAARD & SMITH                 LLP

            6

            7
                                                             By:
            8                                                      Andrew D. Bluth
                                                                   Attorneys for BAIL HOTLINE BAIL BONDS,
            9                                                      INC., AMERICAN SURETY COMPANY, ALEX
                                                                   HASTINGS, FUGITIVE RECOVERY
           10                                                      INVESTIGATIONS, INC. and BRIAN SMITH
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S               4825-7766-1428.1                                     3
BRISBOI            STIPULATION AND ORDER TO CONTINUE HEARING DATE FOR BAIL DEFENDANTS’ MOTION FOR
S                                                SUMMARY JUDGMENT
BISGAARD
& SMITH
                Case 2:18-cv-01914-MCE-CKD Document 47 Filed 08/11/21 Page 4 of 4


            1                                                 ORDER

            2            Based on the stipulation set forth above, and good cause appearing therefore,

            3            IT IS HEREBY ORDERED that:

            4            The hearing date on the currently pending Motion for Summary Judgment (ECF No. 44) is

            5 continued to September 23, 2021, and any deadlines for additional briefing required for the

            6 Motion for Summary Judgment are to be calculated based on the new hearing date.

            7            IT IS SO ORDERED.

            8
                Dated: August 10, 2021
            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S               4825-7766-1428.1                                   1
BRISBOI            STIPULATION AND ORDER TO CONTINUE HEARING DATE FOR BAIL DEFENDANTS’ MOTION FOR
S                                                SUMMARY JUDGMENT
BISGAARD
& SMITH
